Dear Mayor Janzen:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. From your letter and attachments, it appears that certain funds collected in payment of DWI fines had been forwarded by the Bossier Parish Sheriff's Department to a P.O. Box opened by the Chief of Police of the Town of Benton, and not mailed directly to the Town of Benton at its' own mailing address. According to the information I was presented, a check in the amount of $910.00 was received by the Chief of Police of the Town of Benton and then forwarded by the Chief of Police to the Town of Benton.
In response to your question, the statutory authority for the receipt of such funds by the municipality, follow the provisions of LSA-R.S. 13:1894.1, which states, in pertinent part:
       . . . however, in the event a violation of R.S.  14:98 is charged and such violation occurred within the territorial limits of a municipality not having a city court, all said fines, forfeitures, and penalties collected by the district court wherein said prosecution is actually brought shall be distributed and disbursed by said court to the governing authority of the municipality within whose boundaries said violation occurred . . . . (Emphasis added)
It is also our understanding, from the information provided, that the Town of Benton has a mayor's court and not a city, parish or municipal court. LSA-R.S. 13:1894.1(B), provides, in pertinent part:
      B.  . . . However, mayors' courts shall have no jurisdiction whatsoever over violations as provided for by R.S. 14:98, nor to the trial of offenses against municipal ordinances relative to prosecutions or charges of driving while intoxicated.
Since the Town of Benton has a mayor's court, the provisions of LSA-R.S. 13:1894.1(C)(1) apply. From the language of the statute, it appears clear that the district court is to distribute and disburse the funds to the governing authority of the municipality. The governing authority in this case is the Town of Benton.
It is the opinion of this office that all funds or fines collected under these provisions should be paid directly to the Town of Benton. Since the Town of Benton has its own mailing address, it is the opinion of this office that all fines should be mailed directly to the Town of Benton at its' mailing address, and not to a Post Office Box set up by the Chief of Police.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact the undersigned.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB:glb